Citation Nr: 1035261	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-39 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left upper thoracic 
injury, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to November 
1983.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A hearing in Washington, DC was held in June 2009 before the 
undersigned Veterans Law Judge.

The Board remanded this claim in August 2009 and February 2010 so 
that additional development of the evidence could be conducted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This claim for service connection was most recently remanded in 
February 2010 for additional development.  As noted as part of 
that remand, the Veteran had testified in June 2009 that his 
claimed thoracic spine disorder was secondary to his service-
connected chronic lumbosacral strain.  The Board also pointed out 
that the Veteran, as part of his October 2004 claim (see VA Form 
21-4138), asserted that his upper thoracic injury was caused by 
his service-connected left knee giving out, leading to the 
incurrence of a work-related injury on April 13, 1993.  The Board 
observes that this injury in fact occurred on April 14, 1994.  
See private medical record.

Unfortunately, the Board finds that the requested remand action 
of February 2010, as was unfortunately the case in August 2009, 
was not sufficiently completed.  Accordingly, an additional 
remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).


The February 2010 remand, in pertinent part, ordered the 
following development:

1.  The Veteran should be afforded an 
appropriate VA spine examination to 
determine the etiology of his left upper 
thoracic injury.  All studies, tests and 
evaluations that the examiner deems 
necessary should be conducted.  If the 
examiner decides that x-rays of the 
thoracic spine are not needed, he or she 
should explain why such x-rays would not 
make a difference in the opinion being 
requested on a relationship, if any, 
between the thoracic spine condition and 
the lumbosacral strain.

The examiner is requested to review all 
pertinent records associated with the 
claims file, and to comment as to whether 
the Veteran has a current left upper 
thoracic back disorder and, if so, whether 
it is at least as likely as not that this 
disorder has been caused or aggravated by 
his service-connected left knee and/or 
chronic lumbosacral strain disabilities.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

The requested VA examination was conducted in March 2010.  The 
supplied diagnosis was thoracic strain.  As part of the recorded 
medical history, the examiner noted that the Veteran had a 1993 
work-related thoracic spine injury.  (The Board again points out 
that this post-service injury in fact occurred in 1994, not 
1993.)  The examiner also noted that the Veteran had incurred his 
initial low back injury in 1981 (while in the military).  
Following his examination of the Veteran, the examiner, a 
physician assistant, opined that it was less likely than not that 
the Veteran's thoracic strain was related to the lumbar strain 
which he was service-connected for, but rather related to a post-
service work-related injury.  

The March 2010 VA examiner clearly did not adequately address and 
respond to the precise question presented by the Board in 
February 2010.  In this regard, while the examiner in February 
2010 indicated that he had reviewed the Veteran's claims folder, 
he specifically indicated as part of the examination report that 
"[t]he examiner is to give an opinion whether it is at least as 
likely as not that the thoracic strain has been caused or 
aggravated by his service-connected lumbar strain."  The Board 
again notes that its February 2010 remand instructed the examiner 
to comment as to whether the Veteran had a current left upper 
thoracic back disorder and, if so, "whether it is at least as 
likely as not that this disorder has been caused or aggravated by 
his service-connected left knee and/or chronic lumbosacral strain 
disabilities."  First, the examiner did not discuss the 
"aggravation" aspect of the sought after opinion.  Second, the 
examiner failed to supply an opinion pertaining to the likelihood 
that the Veteran's thoracic strain had been caused or aggravated 
by his service-connected left knee disability.  

The Veteran's accredited representative, as part of a June 2010 
Informal Brief Presentation, observed, like the Board, that the 
VA examiner in March 2010 did not render an opinion as to the 
"issue of aggravation."  The examiner also, added the 
representative, failed to opine as to the possible causal 
relationship between the Veteran's claimed thoracic strain and 
his service-connected left knee disability.  


As it did in August 2009, the Board again observes that the 
United States Court of Appeals for Veterans Claims (Court), in 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), found that a 
medical opinion is adequate if it provides sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim.  Here, as discussed above, the examination findings set 
out as part of the March 2010 VA examination are not adequate to 
enable the Board to provide a fully informed evaluation of the 
Veteran's claim.  As such, additional action is therefore 
required.  Stegall.

Finally, the Board notes that the Veteran's accredited 
representative, in June 2010, argued that a physician's assistant 
was not an appropriate medical specialist to render the sought 
after opinions.  The representative did, however, acknowledge 
that the examination report was signed by a physician, albeit an 
internist.  To this, the Board observes that according to M21-
1MR, Part III, Subpart IV, Chapter 3, Section D 18(a), an 
examination report must be signed by a medical doctor when an 
examination has been conducted by a physician assistant or nurse 
practitioner.  In light of the above, the Board finds that a new 
VA examination that includes review of the claims file is 
warranted, and that, if the new examination is accomplished by a 
physician assistant or nurse practitioner, the claims file must 
be reviewed and signed by a medical doctor.

Accordingly, the matter is again REMANDED to the RO for the 
following action:

1.  The Veteran should be afforded an 
appropriate VA spine examination by, if 
possible, a physician, to determine the 
etiology of his left upper thoracic injury.  
All studies, tests and evaluations that the 
examiner deems necessary should be 
conducted.  If the examiner decides that x-
rays of the thoracic spine are not needed, 
he or she should explain why such x-rays 
would not make a difference in the opinion 
being requested on a relationship, if any, 
between the thoracic spine condition and 
the lumbosacral strain.

The examiner is requested to review all 
pertinent records associated with the 
claims file, and to comment as to whether 
the Veteran has a current left upper 
thoracic back disorder and, if so, whether 
it is at least as likely as not that this 
disorder has been caused or aggravated by 
his service-connected left knee and/or 
chronic lumbosacral strain disabilities.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

Note: The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

2. The Veteran is hereby notified that it 
is his responsibility to report for a VA 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.


3.  The RO must ensure that the requested 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action has not been 
undertaken or is deficient in any manner, 
the RO must take appropriate corrective 
action.

4.  After completed of all indicated 
development, the RO should readjudicate the 
claim of service connection for a left 
upper thoracic injury in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, then the Veteran 
and his representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


